DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to applicant’s response to FAI interview conducted on June 30, 2022 in which claims 1-20 are presented for further examination.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in a telephone interview with Xin Xie on June 30, 2022 and further electronic communication on July 1st, 2022
	The application has been amended as follows:
	In the claims 1, 11, and 16:
	
1.	(Currently Amended)	A system comprising:
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the system to perform:
	determining multiple fragments of data to be imported, the multiple fragments of data corresponding to different instances of data obtained from one or more external data sources, the different instances of data each corresponding to duplicate content, wherein at least a portion of the multiple fragments have different formats;
	ingesting the multiple fragments of data that each correspond to different instances of duplicate content;
	de-duplicating the multiple fragments of data to determine one or more corresponding object data source records (DSRs); 
importing the one or more object DSRs within a data platform system;
determining that access control information associated with a first fragment of the multiple fragments of data has been modified into modified access control information, wherein the first fragment is associated with a particular object DSR; 
determining whether a second fragment is associated with the access control information and the particular object DSR; and
selectively creating a new object DSR within the data platform system based on the modified access control information and based on the determination of whether the second fragment is associated with the access control information and the particular object DSR. 

11.	(Currently Amended)	A computer-implemented method, comprising:
determining, by a computing system, multiple fragments of data to be imported, the multiple fragments of data corresponding to different instances of data obtained from one or more external data sources, the different instances of data each corresponding to duplicate content, wherein at least a portion of the multiple fragments have different formats;
ingesting, by the computing system, the multiple fragments of data that each correspond to different instances of duplicate content;
de-duplicating, by the computing system, the multiple fragments of data to determine one or more corresponding object data source records (DSRs); 
	importing, by the computing system, the one or more object DSRs within a data platform system;
determining, by the computing system, that access control information associated with a first fragment of the multiple fragments of data has been modified into modified access control information, wherein the first fragment is associated with a particular object DSR; 
determining, by the computing system, whether a second fragment is associated with the access control information and the particular object DSR; and
selectively creating, by the computing system, a new object DSR within the data platform system based on the modified access control information and based on the determination of whether the second fragment is associated with the access control information and the particular object DSR.

16.	(Currently Amended)	A non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors of a computing system to perform:
determining multiple fragments of data to be imported, the multiple fragments of data corresponding to different instances of data obtained from one or more external data sources, the different instances of data each corresponding to duplicate content, wherein at least a portion of the multiple fragments have different formats;
ingesting the multiple fragments of data that each correspond to different instances of duplicate content;
de-duplicating the multiple fragments of data to determine one or more corresponding object data source records (DSRs); and
	importing the one or more object DSRs within a data platform system; 
determining that access control information associated with a first fragment of the multiple fragments of data has been modified into modified access control information, wherein the first fragment is associated with a particular object DSR; 
determining whether a second fragment is associated with the access control information and the particular object DSR; and
selectively creating a new object DSR within the data platform system based on the modified access control information and based on the determination of whether the second fragment is associated with the access control information and the particular object DSR.

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to approaches for managing object data.  The closest prior art Sabaa et al. (US 2011/0307447) is directed to Inline Wire Speed Deduplication System, relates to data deduplication that includes one or more input ports for receiving an input data stream containing duplicates, one or more output ports for providing a data deduplicated output data stream, and an inline data deduplication engine coupled to said one or more input ports and said one or more output ports to process input data containing duplicates into output data which is data deduplicated.   Prahlad et al (US 2010/0332401) is directed to PERFORMING DATA STORAGE OPERATIONS WITH A CLOUD STORAGE ENVIRONMENT, INCLUDING AUTOMATICALLY SELECTING AMONG MULTIPLE CLOUD STORAGE SITES, relates to deduplication includes various components that perform various functions associated with deduplication…performs comparisons of identifiers of various files, data objects, sub-objects, or blocks to determine if the files, data objects, sub-objects, or blocks contain similar data (for example, the identifier comparison component 425 can compare identifiers of two or more files, data objects, sub-objects, or blocks to determine if the files or data objects contain the same data, metadata such as access control lists (ACLs). However, Sabaa and Prahlad either singularly or in combination, fail to anticipate or render obvious the recited features “A system comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the system to perform: determining multiple fragments of data to be imported, the multiple fragments of data corresponding to different instances of data obtained from one or more external data sources, the different instances of data each corresponding to duplicate content, wherein at least a portion of the multiple fragments have different formats; ingesting the multiple fragments of data that each correspond to different instances of duplicate content; de-duplicating the multiple fragments of data to determine one or more corresponding object data source records (DSRs); and importing the one or more object DSRs within a data platform system; determining that access control information associated with a first fragment of the multiple fragments of data has been modified into modified access control information, wherein the first fragment is associated with a particular object DSR; determining whether a second fragment is associated with the access control information and the particular object DSR; and selectively creating a new object DSR within the data platform system based on the modified access control information and based on the determination of whether the second fragment is associated with the access control information and the particular object DSR.”
These features in conjunction with all other limitations of the dependents and independent claims render claims 1-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Gokhale et al (US 7,840,537) relates to System and Method for Storing Redundant Information, relates to a method and system for reducing storage requirements and speeding up storage operations by reducing the storage of redundant data includes receiving a request that identifies one or more data objects to which to apply a storage operation. For each data object, the storage system determines if the data object contains data that matches another data object to which the storage operation was previously applied. If the data objects do not match, then the storage system performs the storage operation in a usual manner. However, if the data objects do match, then the storage system may avoid performing the storage operation.
                                                                                                                                                                                                     7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 1, 2022